DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 25 August 2022.
Claims 1, 4, 15-16, 20 have been amended. 
Claims 8-14, 17 have been cancelled.
Claims 1-7, 15-16, 18-23 are currently pending and have been examined.
Claims 1-7, 15-16, 18-23 are rejected.

Response to Arguments
Applicant’s arguments regarding the 35 USC § 112(b) Rejections for claims 1, 2-7, 4, 16, 20, 21-22 have been fully considered and they are persuasive due to Applicant’s amendments.  The rejections in the previous office action are withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered and they are persuasive due to Applicant’s amendments, and when reading in light of the Specification.  
The amended claims now disclose “switching from a screen-off mode to a screen-on mode and displaying a payment interface that corresponds to the transaction information.”.  Reading in light of the Specification, the Specification further explains that this occurs automatically -- without user/human intervention.  Specification [0075] “For example, when the user holds the mobile phone to approach a transportation POS terminal, the mobile phone automatically switches from a screen-20 off mode to a screen-on mode. Because the mobile phone can automatically identify the transportation POS”.  Therefore, the judicial exception is integrated into a practical application and the claims are statutory.   
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-7, 15-16, 18-23 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Information Disclosure Statement (IDS)
The Information Disclosure Statement (IDS) submitted on 23 August 2022; 15 July 2022; 15 July 2022 are in compliance with 37 CFR 1.97 and have been examined and considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
  The claims disclose “switching from a screen-off mode to a screen-on mode”.  Reading in light of the Specification, the Specification [0075] explains that “For example, when the user holds the mobile phone to approach a transportation POS terminal, the mobile phone automatically switches from a screen-20 off mode to a screen-on mode. Because the mobile phone can automatically identify the transportation POS”.  However, how does the mobile phone identify the POS?  The Specification invites a reader to guess how does the mobile device automatically the POS: is there a proximity identifier?, does the POS broadcast a signal?, is there a Bluetooth TM signal?, is there a RF signal??  The Specification falls short of explaining exactly how the mobile phone automatically identifies the transportation POS and therefore how the switching from screen-off mode to screen-on mode takes place. 
Dependent Claims 2-7, 18-23 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, due to their dependence on independent Claims 1, 15, 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cai Hua (CN 106056382 A) hereinafter Hua, in view of Yao Xuesong (CN 107403312 A) hereinafter Xuesong, in view of Zhang et al. (US 2017/0372299 A1) hereinafter Zhang.
Claim 1
Hua discloses the following limitations:
 (Currently Amended) An electronic transaction method, comprising: establishing, by the mobile terminal, a near field communication connection to an electronic device (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13.  Hua discloses a mobile terminal payment method.  Hua discloses a mobile terminal uses NFC connection to interact with an accepting payment terminal.  Hua discloses the user holds his mobile terminal near a payment terminal to pay via a NFC mode.). 
receiving, by the mobile terminal, a request message sent by the electronic device through near field communication, wherein the request message comprises type information of the electronic device; and (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 7-pg. 3 para. 19; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses transaction data will be sent from the payment terminal to the mobile terminal.  Moreover, Hua discloses that during registration, a user is issued a unique token; later that token is used to inform the system of the mobile terminal information.  Also, the transaction data includes a type of transaction code or trade company’s classification code (e.g., MCC).  Based on the transaction data, the mobile terminal may select which default payment card is to be used for that type of transaction.). 
determining, from at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information of the electronic device;  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 5-pg. 3 para. 19; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that transaction information is sent from the payment terminal to the mobile terminal.  Hua discloses that during registration, a user is issued a unique token; later that token is used to inform the system of the mobile terminal information.  Also, the transaction information includes a type of transaction code or trade company’s classification (e.g., MCC).  The mobile terminal’s background system can then define which type of transaction is to be conducted and look up the payment rules.  The payment rules include the set default cards to be used for each different type of transaction that was set by the user.). 

Hua discloses the limitations shown above.  Hua fails to specifically disclose a request message is sent.
However, Xuesong discloses the following limitations:
receiving, by the mobile terminal, a request message sent by the electronic device through near field communication, wherein the request message comprises type information of the electronic device; and obtaining the type information of the electronic device from the request message, (see at least pg. 1 paras. 8-27; pg.  5 paras. 1, 4, 7, 12.  Xuesong discloses a quick payment triggering condition is detected.  Payment-related information is transmitted between a first payment device and a second payment device, the payment-related information is transmitted through a session key generated by the application client of the first device (i.e., request message).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua to incorporate the teachings of Xuesong and specifically disclose receiving a request message because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27 ). 	

Hua/Xuesong disclose the limitations shown above.  Hua/Xuesong fail to specifically disclose establishing a near field communication connection to an electronic device when the mobile terminal is screen-off and switching from a screen-off mode to a screen-on mode and displaying a payment interface.
Though, Zhang discloses the following limitations:
An electronic transaction method, comprising: establishing, by a mobile terminal, a near field communication connection to an electronic device when the mobile terminal is screen-off; (see at least [0082] [0074] [0076] [0078] [0082] [0085] [0100] [0044]-[0052] [0055].  Zhang discloses the device is configured to trigger the interface displaying the virtual cards after detecting the device is within a preset distance from an NFC module of a device.  Zhang discloses the screen may first be locked (i.e., off).).
switching from a screen-off mode to a screen-on mode and displaying a payment interface that corresponds to the transaction account information. (see at least [0082] [0074] [0076] [0078] [0082] [0085] [0100] [0044]-[0052] [0055].  Zhang discloses the device is configured to trigger the interface displaying the virtual cards after detecting the device is within a preset distance from an NFC module of a device.  Zhang discloses the screen may first be locked, and then when a trigger event is detected, the screen displays the display interface with the virtual cards to be selected and used for a transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong to incorporate the teachings of Zhang and specifically disclose establishing a near field communication connection to an electronic device when the mobile terminal is screen-off and switching from a screen-off mode to a screen-on mode and displaying a payment interface because doing so would provide an access for rapidly switching payment modes if provided to a user by providing the display interface of the virtual cards.  This also in turn significantly shortens the operating path (see at least Zhang [0074]-[0085]). 

Claim 2
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Original) The method according to claim 1, wherein the transaction account information comprises bank account information, transportation account information, or online payment information.  (see at least  pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses the transaction information include a type of transaction code or a trade company’s classification code (e.g., MCC).  The user set’s default cards to be used for each type of transaction.  Therefore, the user sets his bank card to be used for a specific type of transaction and a credit card to be used for a different type of transaction.).

Claim 3
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Previously Presented) The method according to claim 1, wherein the determining, from the at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information of the electronic device comprises: obtaining, by the mobile terminal, an identifier of a transaction account corresponding to the type information of the electronic device, and determining the transaction account information corresponding to the identifier of the transaction account.  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that the transaction data may include a unique token of the terminal and a type of transaction code of trade company’s classification code (e.g., MCC).  Hua discloses that the unique token can determine the mobile terminal that the user is holding.  The background system will search the mobile terminal for the default card that is set to be used for this specific type of transaction (based on the type of transaction code or trade company’s classification code).  The user is able to register multiple payment cards in his mobile terminal and there is a unique token for each payment card to help with the storage of each card.).

Claim 4
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Currently Amended) The method according to claim 1, wherein the method further comprises: activating, by the mobile terminal, a transaction account corresponding to the determined transaction account information.  (see at least  pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 3 para. 19; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that the user registers multiple payment cards and sets payment rules, such as use card 1 for A type of transaction and use card 2 for B type of transaction.  When the transaction data is read and the type of transaction code or trade company’s classification code is read, the background system will look up the payment rules to determine which payment card to use for this type of transaction.).

Claim 5
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Previously Presented) The method according to claim 4, wherein before the activating, by the mobile terminal, the transaction account corresponding to the determined transaction account information, the method further comprises: determining, by the mobile terminal, whether the transaction account corresponding to the determined transaction account information is a bank account; and(see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses the background system determines which type of transaction is occurring and which kind of payment card to select to use to complete the transaction.).

Hua/Xuesong/Zhang disclose the limitations shown above.  Xuesong specifically discloses receiving verification information input by the user:
 if the transaction account corresponding to the determined transaction account information is a bank account, prompting, by the mobile terminal, a user to input verification information.  (see at least pg. 6 paras. 10, 11, 14; pg. 1 paras. 8-27; pg. 4 paras. 11, 15, 22; pg. 5 paras. 1, 2; pg., 13 para. 15.  Xuesong discloses the payer account may be a bank card account and the user provides a digital signature and/or authentication code, which is verified by the payment application.  The payment application will verify that the digital signature and/or authentication code is correct, or will reject the request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong/Zhang to incorporate the teachings of Xuesong and specifically disclose receiving verification information input by user because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27; pg. 6 paras. 10, 11, 14).

Claim 6
Hua/Xuesong/Zhang disclose the limitations shown above.  Xuesong specifically discloses receiving verification information input by the user:
 (Previously Presented) The method according to claim 5, wherein after the prompting, by the mobile terminal, a user to input verification information, and before the activating, by the mobile terminal, the transaction account corresponding to the determined transaction account information, the method further comprises: receiving, by the mobile terminal, the verification information input by the user; and verifying, by the mobile terminal, the verification information.  (see at least pg. 6 paras. 10, 11, 14; pg. 1 paras. 8-27; pg. 4 paras. 11, 15, 22; pg. 5 paras. 1, 2; pg., 13 para. 15.  Xuesong discloses the payer account may be a bank card account and the user provides a digital signature and/or authentication code, which is verified by the payment application.  The payment application will verify that the digital signature and/or authentication code is correct, or will reject the request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong/Zhang to incorporate the teachings of Xuesong and specifically disclose receiving verification information input by user because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27; pg. 6 paras. 10, 11, 14 ).

Claim 7 
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Previously Presented) The method according to claim 1, wherein the method further comprises: transacting, by the mobile terminal, with the electronic device through near field communication by using the determined transaction account information. (see at least pg. 3 paras. 5-6; pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses the transaction is completed when the request to payment is submitted to the selected payment card.). 

Claim 15
Hua discloses the following limitations:
 (Currently Amended) A mobile terminal, comprising a processor, a memory, and a touchscreen, wherein the memory and the touchscreen are coupled to the processor, the memory is configured to store computer program code, the computer program code comprises a computer instruction, and when the processor executes the computer instruction stored in the memory, the mobile terminal performs: establishing a near field communication connection to an electronic device (see at least   pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13.  Hua discloses a mobile terminal payment method.  Hua discloses a mobile terminal uses NFC connection to interact with an accepting payment terminal.  Hua discloses the user holds his mobile terminal near a payment terminal to pay via a NFC mode.).
receiving a request message sent by the electronic device through near field communication, wherein the request message comprises type information of the electronic device; and  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 7-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses transaction data will be sent from the payment terminal to the mobile terminal.  Moreover, Hua discloses that during registration, a user is issued a unique token; later that token is used to inform the system of the mobile terminal information.  Also, the transaction data includes a type of transaction code or trade company’s classification code (e.g., MCC).  Based on the transaction data, the mobile terminal may select which default payment card is to be used for that type of transaction.).
obtaining the type information of the electronic device from the request message, and determining, from at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information of the electronic device;  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 par 5-pg. 3 para. 19; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that transaction information is sent from the payment terminal to the mobile terminal.  Hua discloses that during registration, a user is issued a unique token; later that token is used to inform the system of the mobile terminal information.  Also, the transaction information includes a type of transaction code or trade company’s classification (e.g., MCC).  The mobile terminal’s background system can then define which type of transaction is to be conducted and look up the payment rules.  The payment rules include the set default cards to be used for each different type of transaction that was set by the user.). 

Hua discloses the limitations shown above.  Hua fails to specifically disclose a request message is sent.
However, Xuesong discloses the following limitations:
receiving a request message sent by the electronic device through near field communication, wherein the request message comprises type information of the electronic device; and obtaining the type information of the electronic device from the request message, and determining, from at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information of the electronic device; (see at least 1 paras. 8-27; pg.  5 paras. 1, 4, 7, 12.  Xuesong discloses a quick payment triggering condition is detected.  Payment-related information is transmitted between a first payment device and a second payment device, the payment-related information is transmitted through a session key generated by the application client of the first device (i.e., request message).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua to incorporate the teachings of Xuesong and specifically disclose receiving a request message because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27 ). 	

Hua/Xuesong disclose the limitations shown above.  Hua/Xuesong fail to specifically disclose establishing a near field communication connection to an electronic device when the mobile terminal is screen-off and switching from a screen-off mode to a screen-on mode and displaying a payment interface.
Though, Zhang discloses the following limitations:
An electronic transaction method, comprising: establishing, by a mobile terminal, a near field communication connection to an electronic device when the mobile terminal is screen-off; (see at least [0082] [0074] [0076] [0078] [0082] [0085] [0100] [0044]-[0052] [0055].  Zhang discloses the device is configured to trigger the interface displaying the virtual cards after detecting the device is within a preset distance from an NFC module of a device.  Zhang discloses the screen may first be locked (i.e., off).).
switching from a screen-off mode to a screen-on mode and displaying a payment interface that corresponds to the transaction account information. (see at least [0082] [0074] [0076] [0078] [0082] [0085] [0100] [0044]-[0052] [0055].  Zhang discloses the device is configured to trigger the interface displaying the virtual cards after detecting the device is within a preset distance from an NFC module of a device.  Zhang discloses the screen may first be locked, and then when a trigger event is detected, the screen displays the display interface with the virtual cards to be selected and used for a transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong to incorporate the teachings of Zhang and specifically disclose establishing a near field communication connection to an electronic device when the mobile terminal is screen-off and switching from a screen-off mode to a screen-on mode and displaying a payment interface because doing so would provide an access for rapidly switching payment modes if provided to a user by providing the display interface of the virtual cards.  This also in turn significantly shortens the operating path (see at least Zhang [0074]-[0085]). 

Claim 16
Hua discloses the following limitations:
 (Currently Amended) A non-transitory computer storage medium, comprising a computer instruction, wherein when the computer instruction is run on a mobile terminal, the mobile terminal is enabled to perform the electronic transaction method according to claim 1.   (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 5-pg. 3 para. 19; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses a mobile terminal payment method.  Hua discloses a mobile terminal uses NFC connection to interact with an accepting payment terminal.  Hua discloses the user holds his mobile terminal near a payment terminal to pay via a NFC mode. Hua discloses transaction data will be sent from the payment terminal to the mobile terminal.  Hua discloses that during registration, a user is issued a unique token; later that token is used to inform the system of the mobile terminal information.  Also, the transaction data includes a type of transaction code or trade company’s classification code (e.g., MCC).  Based on the transaction data, the mobile terminal may select which default payment card is to be used for that type of transaction.)  Hua discloses that transaction information is sent from the payment terminal to the mobile terminal.  Hua discloses that during registration, a user is issued a unique token; later that token is used to inform the system of the mobile terminal information.  Also, the transaction information includes a type of transaction code or trade company’s classification (e.g., MCC).  The mobile terminal’s background system can then define which type of transaction is to be conducted and look up the payment rules.  The payment rules include the set default cards to be used for each different type of transaction that was set by the user.).

Hua discloses the limitations shown above.  Hua fails to specifically disclose a request message is sent.
However, Xuesong discloses the following limitations:
receiving a request message sent by the electronic device through near field communication, wherein the request message comprises type information of the electronic device; and obtaining the type information of the electronic device from the request message, and determining, from at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information of the electronic device; (see at least 1 paras. 8-27; pg.  5 paras. 1, 4, 7, 12.  Xuesong discloses a quick payment triggering condition is detected.  Payment-related information is transmitted between a first payment device and a second payment device, the payment-related information is transmitted through a session key generated by the application client of the first device (i.e., request message).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua to incorporate the teachings of Xuesong and specifically disclose receiving a request message because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27 ).

Hua/Xuesong disclose the limitations shown above.  Hua/Xuesong fail to specifically disclose establishing a near field communication connection to an electronic device when the mobile terminal is screen-off and switching from a screen-off mode to a screen-on mode and displaying a payment interface.
Though, Zhang discloses the following limitations:
An electronic transaction method, comprising: establishing, by a mobile terminal, a near field communication connection to an electronic device when the mobile terminal is screen-off; (see at least [0082] [0074] [0076] [0078] [0082] [0085] [0100] [0044]-[0052] [0055].  Zhang discloses the device is configured to trigger the interface displaying the virtual cards after detecting the device is within a preset distance from an NFC module of a device.  Zhang discloses the screen may first be locked (i.e., off).).
switching from a screen-off mode to a screen-on mode and displaying a payment interface that corresponds to the transaction account information. (see at least [0082] [0074] [0076] [0078] [0082] [0085] [0100] [0044]-[0052] [0055].  Zhang discloses the device is configured to trigger the interface displaying the virtual cards after detecting the device is within a preset distance from an NFC module of a device.  Zhang discloses the screen may first be locked, and then when a trigger event is detected, the screen displays the display interface with the virtual cards to be selected and used for a transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong to incorporate the teachings of Zhang and specifically disclose establishing a near field communication connection to an electronic device when the mobile terminal is screen-off and switching from a screen-off mode to a screen-on mode and displaying a payment interface because doing so would provide an access for rapidly switching payment modes if provided to a user by providing the display interface of the virtual cards.  This also in turn significantly shortens the operating path (see at least Zhang [0074]-[0085]). 

Claim 18
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Previously Presented) The mobile terminal according to claim 15, wherein the transaction account information comprises bank account information, transportation account information, or online payment information.  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses the transaction information include a type of transaction code or a trade company’s classification code (e.g., MCC).  The user set’s default cards to be used for each type of transaction.  Therefore, the user sets his bank card to be used for a specific type of transaction and a credit card to be used for a different type of transaction.).

Claim 19
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Previously Presented) The mobile terminal according to claim 15, wherein for obtaining the type information of the electronic device from the request message, and determining, from the at least two different types of transaction account information based on the type information of the electronic device, transaction account information corresponding to the type information of the electronic device, the mobile terminal performs: obtaining an identifier of a transaction account corresponding to the type information of the electronic device, and determining the transaction account information corresponding to the identifier of the transaction account.   (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that the transaction data may include a unique token of the terminal and a type of transaction code of trade company’s classification code (e.g., MCC).  Hua discloses that the unique token can determine the mobile terminal that the user is holding.  The background system will search the mobile terminal for the default card that is set to be used for this specific type of transaction (based on the type of transaction code or trade company’s classification code).  The user is able to register multiple payment cards in his mobile terminal and there is a unique token for each payment card to help with the storage of each card.).

Claim 20
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Currently Amended) The mobile terminal according to claim 15, wherein the mobile terminal further performs: activating a transaction account corresponding to the determined transaction account information.  (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses that the user registers multiple payment cards and sets payment rules, such as use card 1 for A type of transaction and use card 2 for B type of transaction.  When the transaction data is read and the type of transaction code or trade company’s classification code is read, the background system will look up the payment rules to determine which payment card to use for this type of transaction.).  

Claim 21
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Previously Presented) The mobile terminal according to claim 20, before activating the transaction account corresponding to the determined transaction account information, the mobile terminal further performs: determining whether the transaction account corresponding to the determined transaction account information is a bank account; (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses the background system determines which type of transaction is occurring and which kind of payment card to select to use to complete the transaction.).

Hua/Xuesong/Zhang disclose the limitations shown above.  Xuesong specifically discloses receiving verification information input by the user:
if the transaction account corresponding to the determined transaction account information is a bank account, prompting a user to input verification information.  (see at least pg. 6 paras. 10, 11, 14; pg. 1 paras. 8-27; pg. 4 paras. 11, 15, 22; pg. 5 paras. 1, 2; pg., 13 para. 15.  Xuesong discloses the payer account may be a bank card account and the user provides a digital signature and/or authentication code, which is verified by the payment application.  The payment application will verify that the digital signature and/or authentication code is correct, or will reject the request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong/Zhang to incorporate the teachings of Xuesong and specifically disclose receiving verification information input by user because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27; pg. 6 paras. 10, 11, 14 ).

Claim 22
Hua/Xuesong/Zhang disclose the limitations shown above.  Xuesong specifically discloses receiving verification information input by the user:
 (Previously Presented) The mobile terminal according to claim 21, wherein after prompting the user to input verification information, and before activating the transaction account corresponding to the determined transaction account information, the mobile terminal further performs: receiving the verification information input by the user; and verifying the verification information.  (see at least pg. 6 paras. 10, 11, 14; pg. 1 paras. 8-27; pg. 4 paras. 11, 15, 22; pg. 5 paras. 1, 2; pg., 13 para. 15.  Xuesong discloses the payer account may be a bank card account and the user provides a digital signature and/or authentication code, which is verified by the payment application.  The payment application will verify that the digital signature and/or authentication code is correct, or will reject the request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile terminal payment method of Hua/Xuesong/Zhang to incorporate the teachings of Xuesong and specifically disclose receiving verification information input by user because doing so would help in realizing quick payment, simplifying user operation, and improving user experience (see at least Xuesong pg.1 paras. 8-27; pg. 6 paras. 10, 11, 14 ).

Claim 23
Hua/Xuesong/Zhang disclose the limitations shown above.  Further, Hua discloses:
 (Previously Presented) The mobile terminal according to claim 15, wherein the mobile terminal further performs: transacting with the electronic device through near field communication using the determined transaction account information.   (see at least pg. 4 paras. 3-9; pg. 3 para. 4; pg. 2 para. 12; pg. 3 para. 10; pg. 2 para. 16; pg. 3 para. 13; pg. 2 para. 12; pg. 1 para. 15; pg. 2 para. 19-pg. 3 para. 2; pg. 3 para. 4; pg. 3 para. 15-pg. 4 para. 1.  Hua discloses a mobile terminal payment method.  Hua discloses a mobile terminal uses NFC connection to interact with an accepting payment terminal.  Hua discloses the user holds his mobile terminal near a payment terminal to pay via a NFC mode.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2017/0111308 A1) discloses that a screen off state is switched to a screen on state and accordingly, the screen may display new messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691